Case 18-33926-hdh7 Doc 133 Filed 07/24/19             Entered 07/24/19 15:48:16        Page 1 of 1




 PORTER HEDGES LLP                                  SMYSER KAPLAN & VESELKA, L.L.P.

 Eric M. English                                    Garland D. Murphy IV
 State Bar No. 24062714                             State Bar No. 24058010
 Genevieve M. Graham                                Smyser Kaplan & Veselka, L.L.P.
 State Bar No. 24085340                             700 Louisiana Street, Suite 2300
 Porter Hedges LLP                                  Houston, Texas 77002
 1000 Main Street, 36th Floor                       (713) 221-2300
 Houston, Texas 77002                               (713) 221-2320
 (713) 226-6000                                     lmurphy@skv.com
 eenglish@porterhedges.com
 ggraham@porterhedges.com

 ATTORNEYS FOR PENDER CAPITAL
 ASSET BASED LENDING FUND I, LP

                         UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

IN RE:                                          §
                                                §
MANSFIELD BOAT AND RV                           §     CASE NO. 18-33926
STORAGE, LLC,                                   §
                                                §
       Debtor.                                  §     Chapter 11

                             AMENDED CERTIFICATE OF SERVICE

       I certify that on July 24, 2019, a true and correct copy of the Joint Notice of Scott Seidel,

Chapter 7 Trustee, and Pender Capital Asset Based Lending Fund I, LP of Larry Reynolds’ Non-

Compliance with Court Orders [Doc. 132] was served via email and United States First Class Mail

on the party listed below.

       Glenn R. Snyder
       Law Offices of Glenn R. Snyder
       627 Mercury Avenue, Suite 103
       Duncanville, Texas 75137
       Email: SnyderGlenn@SBCGlobal.net
       Counsel for Larry Reynolds

                                                      /s/ Eric M. English
                                                      Eric M. English


                                                1
8209646v1
